Title: To Thomas Jefferson from Ledet de Segray, 3 August 1806
From: Segray, Ledet de
To: Jefferson, Thomas


                        
                            New York 3. Aout 1806.
                        
                        Je devais avoir l’honneur de présenter moimême ces deux lettres à Votre Excéllence, mais des affaires me
                            forcent d’aller dans ce moment à la Guadeloupe d’ou je dois revenir dans quelques mois
                        J’espere à mon retour vous offrir mes respectueux hommages & être près de vous l’interprète des Sentiments
                            d’amitié, de respect, & de haute admiration de Mde. de Corni & de Mr. de Crevecœur
                  C’est avec ces Sentiments que J’ai
                            l’honneur d’être aussi, de Votre Excellence Le Très Humble & très Obéissant Serviteur.
                        
                            Ledet de Segray
                            
                        
                    